DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-35, 37-39, 41-45, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cully et al. (Pub. No.: US 2012/0065652) in view of Clerc et al. (Pub. No.: US 2011/0307070).
Cully et al. (hereinafter, Cully) discloses a stent for use in creation of an arteriovenous fistula (e.g., fig. 2a,2b, 5a, abstract; Examiner notes this is functional language), comprising: a tubular body 510 constructed from a biocompatible material (para. 43); the tubular body configured to insert into a candidate vein to form a stent and vein structure for introduction into a candidate artery (implant is fully capable of performing this function, see fig. 5A, abstract); and the tubular body further configured to be shaped by application of heat (not disclosed) and pressure (e.g., para. 44) to the stent and vein structure after insertion of the tubular body into the candidate vein to form the stent and vein structure (fig. 5a, para. 44).  
As noted in italicized text above, Cully lacks application of heat to shape the tubular body. Clerc et al. (hereinafter, Clerc) discloses the use of heat and pressure (fig. 11, step 74, para. 43) for the purpose of softening a polymeric stent for expansion in situ (para. 43).  Cully utilizes polymeric stents (e.g., para. 43), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have shaped a polymeric Cully stent by applying heat and pressure as taught by Clerc for the purpose of softening the polymeric stent for expansion in the body. This modification would have occurred using known methods and would have yielded predictable results. 
For claims 29-30, Cully discloses the tubular body is configured to be shaped into a curvature angle selected to minimize turbulent blood flow in an anastomosis formed by the candidate vein and the candidate artery (e.g. fig. 2a, 5a, angle of 90-180 degrees; Examiner notes the limitation “to minimize turbulent blood flow” is considered functional language. Because the specified angle is depicted the prior art, the function of minimizing turbulent blood flow is considered to be met).  
For claim 31, it is unclear from Cully whether the curvature angle is 
is between 100 degrees and 130 degrees (see fig. 5), however, this angle is considered an obvious expedient when creating an AV fistula given the anatomic routing between the artery and vein depicted in figure 5.  The angle depicted appears to be within the range of 100 and 130 degrees, therefore selection of a 100-130 degree angle specifically is considered an obvious expedient.
For claim 32, Cully disclose the use of biodegradable material for the conduit 310 (para. 48).  However, Cully does not specify the biocompatible material has an in vivo degradation rate corresponding to the time required for fistula maturation.  However, it would have been obvious to one of ordinary skill in the art to provide a degradable material with an appropriate degradation rate for the particular surgical procedure being performed.  Thus in an AV fistula, one of ordinary skill in the art would have found it obvious to select the degradation rate as corresponding to the rate of fistula maturation for the purpose of supporting the fistula until the body structure is able to support itself.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 33, the biocompatible material comprises a biocompatible polymer (e.g., Cully para. 43).
For claim 34, the biocompatible polymer comprises at least one of: a (poly)lactic acid, a poly(lactic-co-glycolic acid), a polyglycolide, a copolymer, or a cross-linked polymer (Cully, para. 48).  
For claim 35, tubular body comprises a series of sinusoidal shaped struts 20 along the length of the tubular body (e.g., Cully fig. 5).  
For claim 37, a distal aperture of the tubular structure is configured to be an ovoid or imperfectly circular shape after the insertion of the tubular body into the candidate vein to form the stent and vein structure (e.g., fig. 5, the third stent graft prosthesis depicted; because of the curvature of stent portion 519, the distal aperture is non-circular).   
For claim 38, Cully discloses a system for use in creation of an arteriovenous fistula (abstract, fig. 2A, B, 5A), comprising: a tubular body 210 constructed from a biocompatible material (para. 43), the tubular body configured to insert into a candidate vein to form a stent and vein structure for introduction into a candidate artery (implant is fully capable of performing this function, see fig. 2A-B, 5A, abstract), the tubular body further configured to be shaped by application of heat (not disclosed) and pressure (e.g., para. 44) to the stent and vein structure after insertion of the tubular body into the candidate vein to form the stent and vein structure (fig. 2A-B, para. 44); and a fastener 228 configured to connect a distal portion of the stent and vein structure to the candidate artery to form an anastomosis (e.g., fig. 2A-B).  
As noted in italicized text above, Cully lacks application of heat to shape the tubular body. Clerc et al. (hereinafter, Clerc) discloses the use of heat and pressure (fig. 11, step 74, para. 43) for the purpose of softening a polymeric stent for expansion in situ (para. 43).  Cully utilizes polymeric stents (e.g., para. 43), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have shaped a polymeric Cully stent by applying heat and pressure as taught by Clerc for the purpose of softening the polymeric stent for expansion in the body. This modification would have occurred using known methods and would have yielded predictable results. 
For claim 39, Cully discloses an angioplasty balloon configured to expand the candidate vein before or after the insertion of the tubular body into the candidate vein to form the stent and vein structure (e.g., para. 79).  
For claim 41, the tubular body is configured to be shaped into a curvature angle selected to minimize turbulent blood flow in an anastomosis formed by the candidate vein and the candidate artery  (e.g. fig. 2A-B, 5A, angle of 90-180 degrees; Examiner notes the limitation “to minimize turbulent blood flow” is considered functional language. Because the specified angle is depicted the prior art, the function of minimizing turbulent blood flow is considered to be met).  
For claim 42, Cully disclose the use of biodegradable material for the conduit 310 (para. 48).  However, Cully does not specify the biocompatible material has an in vivo degradation rate corresponding to the time required for fistula maturation.  However, it would have been obvious to one of ordinary skill in the art to provide a degradable material with an appropriate degradation rate for the particular surgical procedure being performed.  Thus in an AV fistula, one of ordinary skill in the art would have found it obvious to select the degradation rate as corresponding to the rate of fistula maturation for the purpose of supporting the fistula until the body structure is able to support itself.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 43, the biocompatible material comprises a biocompatible polymer (Cully, para. 43).  
For claim 44, the biocompatible polymer comprises at least one of: a (poly)lactic acid, a poly(lactic-co-glycolic acid), a polyglycolide, a copolymer, or a cross-linked polymer (Cully, para. 48).  
For claim 45, the tubular body comprises a series of sinusoidal shaped struts along the length of the tubular body (fig. 5A). It would have been obvious to have provided the embodiment of 2A-B with sinusoidal struts along the length of the body as a known equivalent stent design suitable for use as an AV fistula implant.  This modification would have occurred using known methods and would have yielded predictable results.  
For claim 47, a distal aperture of the tubular structure is configured to be an ovoid or imperfectly circular shape after the insertion of the tubular body into the candidate vein to form the stent and vein structure (e.g., fig. 2A, 2B, because of the angled nature of the junction, the distal aperture is not perfectly circular).   

Claims 36 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cully et al. (2012/0065652) in view of Clerc et al. (Pub. No.: US 2011/0307070), further in view of Ogi et al. (U.S. Pat. No.: 5,925,061).
Cully figure 5A depicts a stent with undulating struts, however, Cully lacks a plurality of curvilinear connectors extending between and attached to adjacent struts, wherein a first end of a connector is attached to a distal face of a proximal strut apex and a second end of a connector is attached to a proximal face of a distal strut apex with a pair of unconnected strut apexes between pairs of connected strut apexes.  Ogi et al. (hereinafter, Ogi) teaches a stent including plurality of curvilinear connectors 38 extending between and attached to adjacent struts, wherein a first end of a connector is attached to a distal face of a proximal strut apex and a second end of a connector is attached to a proximal face of a distal strut apex with a pair of unconnected strut apexes between pairs of connected strut apexes (fig. 4, 5A, col. 7 lines 26-35).  This provides a stent with bending flexibility (col. 7 lines 36-51) while providing strength in an interconnected stent (fig. 4, 5A). Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided Cully with curvilinear connectors 38a as taught by Ogi for the purpose of providing and interconnected stent with good longitudinal flexibility. 

 Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cully et al. (2012/0065652) in view of Clerc et al. (Pub. No.: US 2011/0307070), further in view of Kaplan (2006/0116748). 
Cully in view of Clerc is explained supra, however, the combination lacks a conical shape tool configured to be inserted into a distal aperture of the tubular structure and manipulated to form a desired anastomosis angle.  Kaplan teaches an implant delivery balloon with a conical shape (fig. 15) which is used to mold or flare the ostium of a bifurcation (para. 188).  Thus Kaplan teaches use of the conical balloon for shaping a stent to form a desired angle. In combination with Cully and Clerc, this would obviously result in manipulation to form a desired anastomosis angle, as the Cully implant is used in an AV fistula as opposed to a vascular bifurcation.  This modification would have occurred using known methods and would have yielded predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774